292 F.2d 774
CURTIS BROTHERS, INC., Appellantv.THOMASVILLE CHAIR COMPANY, Appellee.
No. 15671.
United States Court of Appeals District of Columbia Circuit.
Argued October 24, 1960.
Decided June 8, 1961.

Mr. Harry E. Taylor, Jr., Washington, D. C., with whom Mr. Robert S. Ernst, Washington, D. C., was on the brief, for appellant.
Mr. Raymond S. Smethurst, Washington, D. C., for appellee.
Before EDGERTON, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
This is a treble damage suit, under 15 U.S.C.A. §§ 13-15. Defendant-appellee is a foreign corporation engaged in the manufacture and sale of furniture, with headquarters in North Carolina. Plaintiff-appellant attempted to effect service under the provisions of D.C.Code § 29-933i (Supp. VIII, 1960). The District Court granted motions by appellee to quash service and to dismiss the complaint. We affirm, on the sole ground that plaintiff-appellant failed to establish that it had complied with the statutory requirement of "delivering to and leaving with the Commissioners, or with any clerk having charge of their office * *" copies of process.1


2
Affirmed.



Notes:


1
 As amended in 1959, 73 Stat. 242, Section 29-933i reads in pertinent part:
"Service shall be made by delivering to and leaving with the Commissioners, or with any clerk having charge of their office, duplicate copies of such process, notice, or demand, together with an affidavit giving the latest known post office address of such corporation * * *." Some three months after the attempted service here, by order effective February 23, 1960, the Commissioners delegated their functions under the provision just quoted. They then named the Superintendent of Corporations as agent for the service of process with respect to a "foreign corporation which shall transact business in the District of Columbia without a certificate of authority." VI D.C.Register 248 (1960).